Citation Nr: 0940671	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-05 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a chronic acquired eye 
disorder to include dry eye syndrome/meibomian gland 
dysfunction.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active service from December 1965 to October 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which established 
service connection for Type II diabetes mellitus; assigned a 
10 percent evaluation for that disability; effectuated the 
award as of October 29, 2004; and denied service connection 
for impotency, hypertension, a heart disorder, a kidney 
disorder, and an eye disorder.  In March 2008, the Board 
denied both service connection for a kidney disorder and 
impotency and an effective date prior to October 29, 2004, 
for the award of service connection for Type II diabetes 
mellitus and remanded the issues of service connection for 
hypertension, a heart disorder, and an eye disorder and an 
increased initial evaluation for the Veteran's Type II 
diabetes mellitus to the RO for additional action.  

In August 2008, the Board denied service connection for 
hypertension and a heart disorder; denied an initial 
evaluation in excess of 10 percent for the Veteran's Type II 
diabetes mellitus; and remanded the issue of service 
connection for an eye disorder to the RO for additional 
action.  In July 2009, the Department of Veterans Affairs 
(VA) granted service connection for bilateral cataracts and 
assigned a noncompensable evaluation for that disability.  


FINDINGS OF FACT

1.  Service connection is currently in effect for Type II 
diabetes mellitus, posttraumatic stress disorder, and 
bilateral cataracts.  

2.  A chronic acquired eye disorder was not shown during 
active service or for many years thereafter.  The Veteran's 
chronic dry eye syndrome/meibomian gland dysfunction and 
bilateral inferior chorioretinal scars have not been 
objectively shown to have originated during active service.  

3.  The Veteran's chronic dry eye syndrome/meibomian gland 
dysfunction and bilateral inferior chorioretinal scars have 
not been objectively shown to be etiologically related to his 
Type II diabetes mellitus and other service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  A chronic acquired eye disorder to include dry eye 
syndrome/meibomian gland dysfunction was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326(a) (2009).  

2.  A chronic acquired eye disorder to include dry eye 
syndrome/meibomian gland dysfunction was not proximately due 
to or the result of the Veteran's service-connected 
disabilities.  38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the Veteran's claim of entitlement to service 
connection, the Board observes that the RO issued VCAA 
notices to the Veteran in November 2004, June 2005, April 
2006, and March 2008 which informed him of the evidence 
generally needed to support a claim of entitlement to service 
connection and the assignment of an evaluation and effective 
date for an initial award of service connection; what actions 
he needed to undertake; and how the VA would assist him in 
developing his claim.  The November 2004 VCAA notice was 
issued prior to the April 2005 rating decision from which the 
instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
The Veteran was afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  The Veteran's appeal was remanded by the Board twice 
for additional development of the record.  There remains no 
issue as to the substantial completeness of the Veteran's 
claim.  All relevant facts have been developed to the extent 
possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2009).  Any 
duty imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Shinseki v. Sanders, 556 U.S. ___ (2009).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for Type II diabetes mellitus, 
posttraumatic stress disorder, and bilateral cataracts.  
At the Veteran's June 1965 physical examination for service 
entrance, the Veteran reported that "I sometimes have 
headaches caused by my eyes."  On contemporaneous physical 
evaluation, the military examiner reported that the Veteran 
exhibited uncorrected 20/20 bilateral visual acuity and 
normal eyes.  The Veteran's service treatment records do not 
refer to a chronic acquired eye disorder.  As noted above, 
service connection is currently in effect for bilateral 
cataracts.  

In his October 2004 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the Veteran advanced that he 
incurred a chronic eye disorder secondary to his 
service-connected Type II diabetes mellitus.  In a December 
2004 written statement, the Veteran clarified that he 
experienced "blurry vision and have had this for some 
time."  

At a February 2005 VA eye examination for compensation 
purposes, the Veteran complained of mild blurring of his 
distance vision.  He presented a history of having been 
diagnosed with Type II diabetes mellitus in 2004.  The 
Veteran was diagnosed with "dry eye syndrome/meibomian gland 
disease of the eyelid margins, bilaterally;" left eye 
myopia; bilateral nuclear sclerotic cataracts; and no "sign 
of background diabetic retinopathy in either eye."  

At an April 2008 VA ophthalmologic examination for 
compensation purposes, the Veteran was reported to exhibit 
findings "within normal limits."  The examiner noted that 
there was "no evidence of diabetic retinopathy seen at this 
time."  

At a January 2009 VA examination for compensation purposes, 
the Veteran complained of progressive loss of visual acuity 
over the preceding year; frequently dry and irritated eyes; 
and "old floaters."  The Veteran was diagnosed with 
bilateral cataracts, bilateral dry eye syndrome/meibomian 
gland dysfunction, and bilateral inferior chorioretinal 
scars.  The examiner commented that:

Dry eyes and meibomian gland dysfunction 
are not directly related to diabetes and 
are seen in many non-diabetic patients as 
well.  [The Veteran's bilateral inferior 
chorioretinal scars] likely represent an 
old, healed infectious process sometime 
in the past and is not directly related 
to diabetes.  

At a July 2009 VA examination for compensation purposes, the 
Veteran complained of intermittent dry eyes since 2004.  He 
presented a history of diabetes mellitus since 2007.  The 
Veteran was diagnosed with diabetes mellitus without 
retinopathy, bilateral cataracts, and dry eyes.  The examiner 
opined that "it is not likely that the dry eyes are 
aggravated by the diabetes."  

The Board has reviewed the probative evidence of record 
including the Veteran's written statements on appeal.  The 
Veteran's service treatment records make no reference to a 
chronic acquired eye disorder.  The reports of the Veteran's 
VA examinations for compensation purposes reflect that he was 
diagnosed with bilateral cataracts, bilateral dry eye 
syndrome/meibomian gland dysfunction, and bilateral inferior 
chorioretinal scars.  The Veteran was found to exhibit no 
evidence of diabetic retinopathy on repeated examination.  
The Board notes that service connection has been established 
for bilateral cataracts during the pendency of the instant 
appeal.  No competent medical professional has identified an 
etiological relationship between either the Veteran's dry eye 
syndrome/meibomian gland dysfunction or his bilateral 
inferior chorioretinal scars and either active service and/or 
his service-connected disabilities.  Indeed, the examiners at 
the January 2009 and July 2009 VA examinations for 
compensation purposes expressly negated the existence of such 
a relationship.  

The Veteran advances that his chronic dry eyes were 
precipitated by his service-connected Type II diabetes 
mellitus.  Lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Furthermore, lay evidence can be competent and sufficient to 
establish a diagnosis or etiology when (1) a layperson is 
competent to identify a medical condition; (2) the layperson 
is reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Davidson v. 
Shinseki, ----F.3d----, 2009 WL 2914339 (Fed. Cir).  While 
the Veteran has expressed the opinion that his dry eye 
syndrome is related to his service-connected diabetes 
mellitus, the medical opinions, which are based upon an 
objective review of the evidence and the examiner's medical 
expertise, and which provide a complete rationale, have the 
greater probative weight.  See Nieves v. Rodriquez v. Peake, 
22 Vet. App. 295 (1998).  Therefore, the Board concludes that 
the preponderance of the probative evidence of record is 
against the Veteran's claim of entitlement to service 
connection for a chronic acquired eye disorder to include dry 
eye syndrome/meibomian gland dysfunction.  


ORDER

Service connection for a chronic acquired eye disorder to 
include dry eye syndrome/meibomian gland dysfunction is 
denied.  



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


